Citation Nr: 1734354	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-00 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967, including service in the Republic of Vietnam.  The Veteran was awarded the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a May 2017 letter, the Veteran cancelled the scheduled June 2017 hearing due to health reasons.  38 C.F.R. § 20.704(e).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss was incurred in service.

2. The Veteran's tinnitus was caused by his service-connected bilateral hearing loss. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2. The criteria for secondary service connection for tinnitus are met. 38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the fully favorable decision as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus no further discussion of compliance with VA's duty to notify and assist as to those issues are necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b).

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, 5 Vet. App. at 159. 

A. Bilateral Hearing Loss

The record reflects a current diagnosis of bilateral hearing loss as reflected in the October 2010 VA audiological examination. 38 C.F.R. § 3.385. Therefore, the first element of service connection is satisfied. 

Concerning the second element of service connection, the Veteran has reported in a May 2010 letter that he was a Chinook helicopter mechanic and crew member.  He further indicated the helicopters were "extremely loud" and had caused damage to his ears at discharge.  Here, the Board finds the Veteran's reports of in-service noise exposure to be both competent and credible, and is thus accorded significant probative weight. The Veteran's statements are corroborated by the military occupational specialty (MOS) contained within his DD-214.  Moreover, military noise exposure was conceded in the February 2011 rating decision due to the high probability of military noise exposure because of his duties. Therefore, the in-service event has been shown. 

Regarding the presence of a nexus, VA outpatient treatment records reference hearing loss as an active medical problem through 2017. Treatment records from the VA audiology clinic reflect the Veteran has utilized bilateral hearing aids since September 2010. The Veteran noted he was told he had hearing loss and that it has worsened over time, which he is competent to report and is accorded significant probative weight. 

A VA opinion was obtained in October 2010. The VA examiner stated that the hearing loss is less likely as not caused by or the result of the noise the Veteran was exposed to during his military service.  The examiner based her opinion upon the Veteran's post-service occupation as a police officer with significant occupational noise exposure. The VA examiner placed significant emphasis upon the noise exposure associated with the Veteran's pre- and post-service occupations. The Veteran, however, noted to the VA examiner that he wore hearing protection while on the firing range as a police officer. Further, in acknowledging the in-service exposure, the examiner acknowledged that it to some extent contributed to hearing loss. Although an Institute of Medicine (IOM) study found no support for a theory of delayed onset hearing loss, the Veteran consistently referenced his current hearing loss and tinnitus as due to his military service. The IOM study did, however, find that an individual's awareness of the effect of noise on hearing may be delayed when some damage occurs in a young person that progresses with additional exposure and aging. See Institutes of Medicine of the National Academies, Noise and Military Service, 203-04 (2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.S. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). Here, in light of the positive and negative evidence of record, to include specifically the Veteran's post-service treatment records and VA examination report, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's bilateral hearing loss was incurred in service.  Hence, affording him the benefit of the doubt, service connection for bilateral hearing loss is warranted.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102.

B. Tinnitus

The record reflects a current diagnosis of tinnitus.  In the October 2010 VA audiological examination the Veteran endorsed constant symptoms of tinnitus.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  As the Veteran is competent and credible to report the presence of symptoms associated with such a condition, he is entitled to probative weight. Therefore, the remaining inquiry is whether the Veteran's current tinnitus was caused by or proximately aggravated by a service-connected disability. Allen, 7 Vet. App. 439, 448 (1995).

As indicated above, the Veteran's bilateral hearing loss is found to be service-connected.  The VA audiological examiner opined that the tinnitus is as likely as not a symptom associated with hearing loss, thus providing a positive causal opinion. As the VA examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion, the opinion is accorded significant weight. There is no other competent and credible evidence of record as to the etiology of the tinnitus. Therefore, service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss, is granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus as secondary to service-connected bilateral hearing loss is granted. 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


